DETAILED ACTION
Claims 1, 4 and 9 were rejected in the Office Action mailed on 11/12/2020. 
Applicant’s response filed 02/12/2021 is acknowledged.  In the response applicant amended claim 1.  Claims 1, 4 and 9 are pending.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beale (US 2009/0243161).

    PNG
    media_image1.png
    499
    461
    media_image1.png
    Greyscale

OA Fig 1 : Beale’s Fig. 48 annotated.  The preform having a first thickness (T2) and second thickness (T1) and a thick thickness near the neck at a locating ring of the preform.

	In regards to claim 1, Beale teaches a preform for blow molding a container [Abstract, 0014-0020, Fig. 48 (reproduced above annotated as OA Fig. 1)].   The hollow cylindrical preform has body having a first thickness (T2) [0327, OA Fig. 1].  The preform further has a portion having a second thickness (T1) greater (i.e., a first thick portion) than the first thickness (T2) [0327].  The preform has a curved end portion [OA Fig. 1].  The first thick portion having a second thickness (T1) and inner surfaces and the end portion form a cavity [OA Fig. 1].  The preform has a second portion disposed on the upper side of the main body near the neck at the locating ring having third thickness greater than the first thickness (T2) [0052, OA Fig. 1].  The firs thick portion having the second thickness (T1) is disposed on the lower side of the main body [OA Fig. 1].   The preform body has a first thickness (T2) is disposed between the first thick portion having the second thickness (T1) and the second thick portion having the third thickness [OA Fig. 1]. 

In regards to claim 4, Beale further teaches a tapered portion (416) is formed between the main body and the first thick portion having the second thickness (T1) [0327, OA Fig. 1].  The thickness tapers from the main body’s first thick portion (T2) to the first thick portion having the second thickness (T1) [0327, OA Fig. 1].  

In regards to claim 9, .
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McChesney et al. (US 3,934,743), herein McChesney.

    PNG
    media_image2.png
    475
    743
    media_image2.png
    Greyscale

OA Fig. 2: McChesney’s Fig. 1 annotated to mark the claimed regions.


In regards to claim 1, McChesney teaches a thermoplastic parison/preform for a bottle/container [Abstract, title, Figs. 1-2].  The parison comprises a hollow cylindrical main body having a first thickness in zone 1 [Fig. 1, reproduced and annotated above as OA Fig. 2].  The parison further comprises a lower portion having a second thickness in zone 3 that is greater in thickness than the first thickness of zone 1 [OA Fig. 2].  The parison has inner surfaces of the main body, the zone of a first thickness and a curved end portion, zone 5, that form a cavity [OA Fig. 2].  The parison further comprises a portion of a third thickness situated above the zone 1 and having a thickness greater 
[AltContent: textbox ()]
In regards to claim 4, McChesney further teaches a tapered transition portion, zone 2, is formed between the main body, zone 1, and portion with the second thickness, zone 3, in which the thickness gradually increases from zone 1 to zone 3 [OA Fig. 2]. 


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewster et al. (US 5,888,598), herein Brewster.

In regards to claim 1, Brewster teaches preform for a bottle/container [Abstract, title, Figs. 4-6].  The preform comprises a hollow cylindrical main body having a first thickness in at about 518 [Figs. 4-6, Fig. 5 reproduced and annotated below as OA Fig. 3].  The preform further comprises a lower portion having a second thickness (i.e., a first thick portion) at about 510 that is greater in thickness than the first thickness located at about 518 [OA Fig. 3.  The preform has inner surfaces of the main body, portion having a first thickness and a curved end portion, that form a cavity [Figs. 4-6, OA Fig. 3].  The preform further comprises a portion of a third thickness at about 530 (i.e., a second thick portion) situated above the first thickness region and the third portion has a thickness greater than the first thickness which is at about 518 [OA Fig. 3].  The main body having 

    PNG
    media_image3.png
    549
    796
    media_image3.png
    Greyscale

OA Fig. 3: Brewster’s Fig. 5 annotated to mark the claimed regions.


In regards to claim 4, Brewster further teaches a tapered transition portion from about 532 to about 514 which is located between the main body and the portion having the second thickness [OA Fig. 3].  In the taper portion the thickness gradually increases from the main body portion to the portion with the second thickness [OA Fig. 3].


Response to Arguments
Applicant’s arguments, see Pgs. 1-3, filed 02/12/2021, with respect to the rejections of claims 1, 4 and 9 under Beale (US 2015/0044620) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  .  It is noted no arguments were presented against McChesney et al. (US 3,934,743) nor Brewster et al. (US 5,888,598).  Those rejections remain slightly amended as set forth above taking into consideration the new claim limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/           Examiner, Art Unit 1784